Judge Phillips
dissenting.
In my opinion the evidence recorded supports the court’s findings and judgment, and I would affirm. That the contract in question was non-exclusive and that Pabst had the right thereunder to establish competing dealerships, as was ruled in the previous appeal, does not mean to me, as it seemingly does to the majority, that Pabst would have established competing distributorships and that damages testimony not based thereon is, therefore, without foundation. The evidence that Pabst and other brewers customarily and usually did not maintain competing distributorships, though they had a right to do so, supports the finding, in my opinion, that competing dealerships would not have been established in this instance, and the expert testimony based on that premise supports the damages that the court awarded plaintiff. If the court had found that Pabst would have maintained competing dealerships the damages award would have no support; but the court did not so find, nor was it obliged to do so, in my opinion. Nor does it matter that no testimony was offered by or extracted from Pabst as to whether it would or would not have established competing dealerships, for such evidence would not have been binding on the fact finder in any event.